Title: To George Washington from Brigadier General William Smallwood, 10 January 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] January 10th 1778

I received your Favors of the 7th Inst., & am peculiarly embarrassed, by a Proposition, which I am induced to think you did not mean to extend to an absolute order, as in that Instance you wou’d have been more pointed & precise, & must beg your excuse for not complying wth it, till the following Considerations were submitted, & your further Direction taken.
I am persu[a]ded it wou’d be the wish & Desire of every Officer here, to furnish the Officers at large, in the Continental Army with a Proportion of the Prize Goods, if there were a Quantity sufficient to afford a distribution, but it cannot be supposed that the Baggage, in part of 4 Regiments, will yield that General distribution, or that it will even furnish the Officers of 10 Regiments here.
The Officers viewing the insufficiency are much dissatisfied on the proposed Removal, & tho not possessed with the Resolutions of Congress heretofore made respecting the allowance to Captors in cases similar, yet they will most chearfully acquiesce to them, even shou’d they direct a general distribution, tho this they believe has been unprecedented in most, if not in every Instance, & wou’d not a Removal subject great Waste.
The Goods are mostly Inventoried & sorted into Lots of 4 Shirts, 4 pr Stokgs, 4 Stocks & 1 Handf ⅌ Officer & its not ascertained, but even doubted, that they will yield that Proportion, & the Officers thro me, beg Leave to suggest that no Division in the Army has been more harrassed, or perhaps want Cloathing so much as the Officers of this Division.
In case of Alarm the Division Waggons are sufficient to remove what Goods remain, which are held ready to move at a minutes Warning, the Arms Tents & heavy Stores being already sent to Foggs Man. Meetg House.
The Soldiers Cloathing was distributed two Days before I received your Ltr & falls infinitely short of their Necessary Cloathing.
The Sale of Officers Restriction or Lot of Goods, was to have begun this Morng at 8 Oclock, but is postponed ’till your Pleasure is further known.
Most of the Articles you wrote for can be had, and good of the kind, which shall be forwarded to you as soon as Colo. Biddle sends me a cover’d Waggon wch I directed him to send down Tomorrow.
The Brig is carried up to Newport, is not in the least damaged—I

have sent for such Blocks & Takles &c., as you ordered, if any they shall be immediately forwarded, I shou’d be glad to be favored with your Direction respecting the Sale of her, £3,000 was offered when a Ground in the River, now she is removed & at no great risque, she will sell for more.
I have inclosed you a List of Goods taken out of a Vessel stranded near Reedy Island, which have been taken in large Quantities by particular Persons in N. C. County, & exclusive of the inclosed List, large Quantities out of the same Vessell have been carried over to Jersy, I have had an Officer and a Detatchment out two Days in pursuit of such of those Articles as are essentially necessary for the Army, instructing him to direct the Persons having them to make application & their claims will be considered & to Inventory & Store such of these Articles securely, as he may meet with ’till further Orders, concerning which shall be glad of your Instructions, have just heard the Officer has fallen in with Sundry Parcells of the Goods.
Shou’d be glad to be favored wth the New or latest Articles of War, as our Cts Martial in particular Instances, are at a loss for want of them, & also such Resolutions of Congress as Respect Captures; your determination & Orders, I hope will be forwarded by return of this Express, which shall be strickly complied with. I have the Honor to be Yr Excellys most Obedt Hble Sert

W. Smallwood


P.S. the Intrenching Tools have not yet been sent which prevent the works being carried on briskly. I wou’d be extremely glad of there being forwarded.

